Citation Nr: 0413890	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served during the Vietnam era but was not 
stationed in the Republic of Vietnam; he did not engage in 
combat against the enemy.  

3.  The veteran currently has bilateral hearing loss 
disability by VA standards and he has been diagnosed with 
constant tinnitus.  

4.  The veteran's bilateral hearing loss and tinnitus were 
initially diagnosed many years after his discharge from 
service.  

5.  The most probative medical evidence does not establish 
that the veteran's currently diagnosed bilateral hearing loss 
and tinnitus are due to his military service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1154(a) and (b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters apprised the veteran of 
the information and evidence needed to substantiate his 
claims for service connection, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  Letters issued to the veteran in 
March 2003 and July 2003 advised him to identify any evidence 
in support of his claim that had not been obtained.  He was 
also advised of the evidence he needed to submit to show that 
he was entitled to service connection for bilateral hearing 
loss and tinnitus.  The letter further informed him that VA 
would obtain his service medical records, VA records, and 
other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  As such, the Board finds that 
the correspondence satisfied VA's duty to notify the veteran 
of the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial March 2003 letter was sent 
to the veteran by the RO.  Accordingly, the Board concludes 
that he has been provided statutorily sufficient time and 
opportunity to submit evidence in support of her claim.  
Also, it must be noted that the President signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Here, the appellant's 
initial notification letter was sent in March 2003.  However, 
this letter alone was insufficient to satisfy the 
requirements for VCAA notice.  His claim was initially denied 
in May 2003.  However, VCAA notice was not completed until a 
July 2003 letter.  

Because the complete VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran was not 
completed prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in October 
2003.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the veteran was provided every opportunity to identify and 
submit evidence in support of his claims.  See also, 
VAOPGCPREC 01-2004.  Furthermore, in the March 2004 letter 
certifying his case to the Board, VA again provided him the 
opportunity to submit any additional evidence he had in 
support of the claims.  He did not respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims addressed in this decision.  The 
veteran's service medical records are included in the file 
and the RO obtained the necessary VA opinion.  The private 
medical records submitted by the veteran have been associated 
with the file.  There is no indication that there exists any 
evidence which has a bearing on the issues adjudicated here 
that has not been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal and has not identified any additional 
pertinent evidence to be associated with the record.  Hence, 
VA's duty to assist the veteran in the development of his 
claims has been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest or aggravated 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the United States Court of Veterans 
Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to 
establish an injury in service, there is essentially no 
relaxation as to the question of nexus of current disability 
to service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet.App. 498, 509-510 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show any complaints of hearing 
loss or tinnitus.  Upon entrance examination in October 1965, 
the audiometric test results (converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units) showed puretone thresholds of 20, 
15, 15, 15, and 20 decibels in the right ear, and 15, 15, 15, 
15, and 10 decibels in the left ear at 500, 1000, 2000, 3000 
and 4000 Hertz (Hz), respectively.  Upon separation 
examination in October 1967, audiometric testing (also 
converted from ASA units to ISO units) showed puretone 
thresholds of 20, 15, 15, and 15 decibels in the right ear, 
and 20, 15, 15, and 15 decibels in the left ear at 500, 1000, 
2000, and 4000 Hz, respectively.  No diseases or defects of 
the ears were noted.  

The veteran's DD Form 214 reflects that he served as a 
Personnel Specialist.  Although he served during the Vietnam 
era, he did not serve in the Republic of Vietnam and did not 
otherwise engage in combat against the enemy.  There is no 
indication that he received any special qualifications or 
expert badges for any firearms or other types of artillery.  

In a February 2003 letter, C.A.F., M.C.D., related that an 
audiogram completed in January 2003 showed that the veteran 
had a moderate low frequency sloping to severe high frequency 
sensorineural hearing loss, bilaterally.  Although the 
results of the audiogram were graphed on a separate sheet, 
the examiner reported that the pure tone average loss for the 
right ear was 61.25 decibels and 57.5 decibels in the left 
ear at 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination scores for the Maryland CNC test were 84 
percent for the right ear and 92 percent for the left ear.  
The examiner also noted that the veteran had complained of 
long-term, constant tinnitus.  The veteran provided a history 
of noise exposure in the military from rifles, tanks, and 
rocket launchers.  The examiner concluded that it was quite 
likely that this was when the veteran's hearing loss began 
because the type and degree of hearing loss shown upon his 
audiogram was consistent with noise-induced hearing loss.  
Furthermore, his decreased auditory discrimination ability 
and tinnitus tended to confirm this.  

In a July 2003 opinion, a VA audiologist reviewed the 
veteran's claims file, including his service medical records.  
The audiologist concluded that it was not as likely as not 
that the veteran's current hearing loss was due to noise 
exposure during military service because his hearing was 
within normal limits at the time of his discharge.  He noted 
that there was no information available regarding tinnitus in 
the service medical records.  

In a follow-up letter dated in July 2003, C.A.F., M.C.D., 
remarked that based on the veteran's history of being exposed 
to noise while in the military, it was quite likely that this 
was the beginning of his hearing loss and tinnitus.  

In a subsequent e-mail exchange in September 2003, the VA 
audiologist commented that if the veteran's service medical 
records did not mention tinnitus, then there was no available 
evidence that tinnitus was present in service aside from the 
statement of the private audiologist, and he was free to say 
whatever he wanted.  

Based on the record, the Board finds that service connection 
for bilateral hearing loss and tinnitus is not warranted.  
The veteran has hearing loss disability by VA standards as 
evidenced by the private audiogram.  However, the most 
probative medical evidence does not demonstrate that the 
veteran's current hearing loss disability and tinnitus are 
related to his military service.  A VA audiologist reviewed 
the veteran's service medical records and noted that his 
hearing was within normal limits upon separation examination.  
Further, there was no finding of a clinically significant 
change in hearing ability demonstrated in service by the 
entrance and separation examination audiological findings of 
record in the claims folder when reviewed by the examiner.  
The examiner concluded that it was not as likely as not that 
the veteran's current hearing loss and tinnitus, initially 
diagnosed more than 30 years after his discharge from 
service, were related to noise exposure during service.  The 
Board has accorded this opinion greater weight because it was 
based on a thorough review of the evidence of record in the 
veteran's claims folder, to include service medical records 
and post service medical records which provide an accurate 
medical history pertaining to the veteran's hearing since 
service.  See Winsett, Bloom, supra.  

In contrast, the veteran's private audiologist opined that it 
was "quite likely" the veteran's hearing loss and tinnitus 
were due to noise exposure during military service.  However, 
this statement is based solely on the veteran's reported 
history of noise exposure in service, without review of the 
veteran's medical record.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Further, there is no indication that the 
examiner inquired about the veteran's post-service noise 
exposure history.  Additionally, while the circumstances of 
service are for consideration, the veteran's service 
personnel records and service medical records do not 
demonstrate circumstances which would be consistent with 
acoustic trauma.  Rather, the Board observes the veteran did 
not engage in combat against the enemy, and his military 
occupational specialty was personnel specialist.  
Nevertheless, even if acoustic trauma in service is conceded, 
the private medical examiner's opinions are not more 
probative than the VA examiner's opinions as to satisfy the 
nexus requirement as the private medical opinions were not 
based on a review of the veteran's medical record.  Further, 
in February and July 2003 the private examiner only opined it 
was "quite likely" the veteran's hearing loss and tinnitus 
were due to noise exposure in service.  This does not meet 
the equipoise threshold of as likely as not.

As such, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's bilateral 
hearing loss disability and tinnitus are related to his 
military service; and the medical evidence does not show that 
the veteran was diagnosed with sensorineural hearing loss 
within one year of his discharge from service.  The Board has 
considered the doctrine of resolving doubt in the veteran's 
favor, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but as 
explained above, the Board does not find the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, service connection for bilateral hearing loss 
disability and tinnitus is denied.  See Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



